Citation Nr: 0115068	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-20 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of collection of loan guaranty 
indebtedness.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman







FINDINGS OF FACT

1.	The veteran had more than 21 years of active service, 
including from January 1978 to July 1980.

2.	In November 1999, prior to the promulgation of a 
decision in the appeal, the Department of Veterans Affairs 
(VA) received notification from the veteran that he was 
requesting a withdrawal of his appeal upon acceptance of his 
compromise offer of payment to the Debt Management Center.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).

The record reflects that during the course of a June 1999 
hearing on appeal the veteran expressed an interest in 
working out a compromise repayment agreement. Subsequent to 
the hearing on appeal, in correspondence dated in November 
1999, the veteran advised the VA Regional Office that he had 
made a compromise offer to the Debt Management Center, St. 
Paul, Minnesota, in settlement of the indebtedness.  

He indicated that, if the offer was not accepted, he wanted 
his appeal to continue.  The current record includes records 
from the Debt Management Center showing that, in settlement 
of the indebtedness, monthly payments have been received from 
the veteran since June 2000.  Accordingly, as the conditions 
for the veteran to withdraw this appeal have been satisfied, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.


ORDER

The appeal is dismissed.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

